Case 2:18-cv-00656-RAJ-DEM Document 43 Filed 07/09/19 Page 1 of 4 PageID# 363

                                                                                           FILED
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                              JUL - 9 2019
                                        NORFOLK DIVISION
                                                                                   ULfcHK. U.S. DISTRICT COURT
                                                                                           MORFOLK, VA

 Trans-Radial Solutions, LLC,

                Plaintiff,
                                                           Civil Action No: 2:18cv656-RGD-RJK



 Burlington Medical, LLC, et al.,

                Defendant.


                              RULE lerbl SCHEDULING ORDER


                Subject to any motions now pending, the parties having reported to the Court in
 accordance with Federal Rule of Civil Procedure (hereinafter "Rule") 26(f), the Court ORDERS
 as follows:

                1.      Trial shall commence on January 28. 2020. at 10:00 a.m.. at the

 courthouse in Norfolk. Unless otherwise ordered by the court, the party intending to offer exhibits
 at trial shall place them in a binder, properly tabbed, numbered, and indexed, and the original and
 two(2)copies shall be delivered to the Clerk, with copies in the same form to the opposing party,
 one (1) business day before the trial. The submitting party may substitute photographs for
 demonstrative or sensitive exhibits.

                2.      The party having the burden of proof upon the primary issue to which
 potential Rule 702, 703 or 705 evidence is directed shall identify expert witnesses to be proffered
 upon such an issue by name,residence and business address, occupation and field of expertise on
September 30. 2019. The disclosure outlined in Rule 26(a)(2)(B) shall be made on October 30.
2019. In addition to the disclosures required by Rule 26(a)(2)(B), the same disclosures shall be
 made on the same dates regarding all witnesses proffered by a party for the purpose of presenting
evidence under Rules 702, 703 or 705 ofthe Federal Rules of Evidence, whose first direct contact
 with the case or the parties occurred subsequent to the filing of this action. Rule 702, 703 or 705
disclosures intended solely to respond to, contradict or rebut evidence on the same subject matter
disclosed by another party pursuant to paragraph (a)(2)(B) of Rule 26, or pursuant to this order,
shall be made on December 2.2019. Any rebuttal disclosure by the party bearing the initial burden
Case 2:18-cv-00656-RAJ-DEM Document 43 Filed 07/09/19 Page 2 of 4 PageID# 364



 ofproofshall be made on December 17.2019 and shall be limited as to source to expert witnesses
 previously identified. Further rebuttal to Rule 702, 703 or 705 evidence shall be permitted only
 by leave ofcourt.
                3.      Discovery shall be commenced timely and, except as to expert witnesses,
 shall be completed by plaintiff and by defendants on or before December 19.2019. "Completed"
 means that interrogatories, requests for production, and requests for admission must be served at
 least thirty(30)days prior to the established completion date so that responses thereto will be due
 on or before the completion date. All subpoenas issued for discovery shall be retumable on or
 before the completion date. Unrepresented parties may request subpoenas of witnesses for
 depositions or trial, but such requests must be accompanied by a memorandum containing the
 name, address and purpose of the testimony of each witness and be approved in advance of
 issuance by ajudge or magistratejudge ofthis court. Such approval shall not preclude any witness
 from contesting a summons. In accordance with Rule 5(d), depositions upon oral examination and
 upon written questions, interrogatories, requests for production, requests for admission, notices for
 depositions and production, requests for disclosure of expert information, expert information,
 disclosures, and answers and responses or objections to such discovery requests shall not be filed
 with the court until they are used in the proceeding, or ordered filed by the court. Discovery
improperly submitted will be discarded by the clerk without notice to counsel. The party taking a
 deposition or obtaining material through discovery is responsible for its preservation and delivery
to the court if sought to be used by any party or ordered filed.
                4.      All discovery of experts, and all depositions taken by the proponent of a
 witness for presentation in evidence in lieu of the appearance of the witness at trial, shall be
concluded on or before December 27.2019.

                5.      The pretrial disclosures required by Rule 26(a)(3) shall be delivered to all
counsel and unrepresented parties on or before December 27.2019 and filed with the Court at the
final pretrial conference as part ofthe final pretrial order. Any objections to this disclosure shall
be delivered to all counsel and unrepresented parties on or before January 3. 2020. and, if
unresolved, will be heard at the final pretrial conference. The failure to deliver timely objections
to Rule 26(a)(3) disclosures shall constitute a waiver of the right to object. Wherever delivery to
counsel or unrepresented parties, as opposed to the Clerk, is required by this order, facsimile
Case 2:18-cv-00656-RAJ-DEM Document 43 Filed 07/09/19 Page 3 of 4 PageID# 365



 transmission or equivalent electronic transmission during normal business hours on the due date,
 accompanied by simultaneous service by mail, shall be considered timely.
                6.      An attorneys' conference is scheduled in the office of counsel for plaintiff
 or,ifthe plaintiffis unrepresented, at the office ofcounsel for the defendant whose office is located
 closest to the courthouse at Norfolk on January 7.2020. Counsel and unrepresented parties shall
 meet in person and confer for the purpose of reviewing the pretrial disclosure required by Rule
 26(a)(3), preparing stipulations, and marking the exhibits to be included in the final pretrial order
 outlined in paragraph 7. With the exception ofrebuttal or impeachment, any information required
 by Rule 26(a)(3) not timely disclosed, delivered, and incorporated in the proposed final pretrial
 order shall result in the exclusion of the witnesses, depositions, and exhibits which are the subject
 ofsuch default.

                7.      A final pretrial conference shall be conducted on January 13. 2020. at
 10:00 a.m.. at the courthouse in Norfolk, at which time trial counsel and unrepresented parties
 shall appear and be prepared to present for entry the proposed final pretrial order setting forth: (1)
 a stipulation of undisputed facts;(2) identification of documents, summaries of other evidence,
 and other exhibits in accordance with Rule 26 (a)(3)(A)(iii) to which the parties agree; (3)
 identification of Rule 26(a)(3)(A)(iii) materials sought to be introduced by each party to which
 there are unresolved objections, stating the particular grounds for each objection, and arranging
 for the presence of any such materials at this conference; (4) identification of witnesses in
 accordance with Rule 26(a)(3)(A)(i) indicating any unresolved objections to the use ofa particular
 witness and the grounds therefor, and designating those witnesses expected to testify by deposition
 in accordance with Rule 26(a)(3)(A)(ii); (5) the factual contentions of each party; and (6) the
 triable issues as contended by each party. While preparation ofthe final pretrial order shall be the
 responsibility of all counsel and unrepresented parties, counsel for the plaintiff, or if the plaintiff
 is unrepresented, counsel for the first-named defendant, shall distribute a proposed final draft to
 all other counsel and unrepresented parties on or before January 9.2020. Unresolved objections
 shall be noted in the proposed final pretrial order, but disagreements concerning the content ofthe
 final draft shall be resolved before the final pretrial conference, at which time the parties shall
 present a complete and endorsed proposed draft ofthe final pretrial order. Failure to comply with
 the requirements ofthis paragraph may result in the imposition ofsanctions pursuant to Rule 16(f).
Case 2:18-cv-00656-RAJ-DEM Document 43 Filed 07/09/19 Page 4 of 4 PageID# 366



                8.       Trial by jury has been demanded. Proposed voir dire and typewritten jury
 instructions, with authorities in support thereof, shall be electronically filed and delivered to the
 Clerk on or before January 21.2020. The parties are also required to include a CD ofthe proposed
 voir dire and typewritten jury instructions with the delivery to the Clerk.
                9.       Motions

                      a. Disposition of motions for summaryjudgment is left to the discretion ofthe
 court, and such motions may or may not be addressed prior to trial.
                      b. Counsel must file a briefin support of their motion or response to a motion
 as required by Local Civil Rule 7(F).
                      c. Briefs may not exceed the page limits set by Local Civil Rule 7(F)(3)
 without an order ofthe court.

                      d. Counsel filing a dispositive or partially dispositive motion against a pro se
 party must comply with the notice requirements of Local Civil Rule 7(K).
                      e. The nine-element signature block of counsel of record must be on all
pleadings and motions filed with the court. Local counsel are required to sign the pleading. See
Local Civil Rule 83.1(F)for counsel's responsibilities.
                10.      ADR has neither been requested nor ordered in this case. Ifthe parties agree
upon a settlement,counsel for one ofthe parties shall immediately notify the court by electronically
filing of notice of settlement. If an endorsed dismissal order is not received within eleven (11)
days of receipt of the electronic notice, the court may enter an order dismissing the case with
prejudice and retaining jurisdiction to enforce the settlement.
                11.      A Markman hearing is hereby scheduled for August 27.2019 at 10:00 a.m.
The Court will enter a separate order setting forth the parties' requirements for any claims
construction related to such Markman hearing.
                12.      Only the Court, by order, may grant the parties extensions of time with
respect to any deadlines set forth herein.




                                          Robert G. Douman
                                          Senior United States District Judge

            L
Date: July / ,2019
